DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with Viola Kung on 01/12/2021.
The application has been amended as follows: 

Amend Claim 1:
	A composition comprising an anti-BAG3 antibody or a fragment thereof and an anti-PD-1 antibody, 
	wherein the anti-BAG3 antibody and the fragment thereof are humanized antibodies [[in which the]] and comprise a heavy chain variable domain comprising [[comprises]] H-CDR1 having the amino acid sequence of SEQ ID NO: 3, H-CDR2 having the amino acid sequence of SEQ ID NO: 4, and H-CDR3 having the amino acid sequence of SEQ ID NO: 5, and a [[the]] light chain variable domain comprising [[comprises]] L-CDR1 having the amino acid sequence of SEQ ID NO: 6, L-CDR2 having the amino acid sequence of SEQ ID NO: 7, and L-CDR3 having the amino acid sequence of SEQ ID NO: 8.

Amend Claim 7:
	The composition according to claim 1, wherein the anti-BAG3 antibody is a monoclonal antibody selected from the group consisting of: 

Amend Claim 10:
	A method for treating a person with a neoplastic disease  comprising administering the composition of claim 1 to the person, wherein the neoplastic disease is selected from the group consisting of: pancreatic cancer, melanoma, bladder cancer, small cell lung cancer, head and neck cancer, breast cancer, prostate cancer and colon cancer.

Amend Claim 11:
The method according to claim 10, wherein the anti-BAG3 antibody or the [[a]] fragment thereof, and the anti-PD-1 antibody are administered simultaneously, separately or sequentially.

Allowable Subject Matter
Claims 1, 3, 6-8 and 10-14 are allowed.

Applicant makes two very persuasive arguments regarding the previous rejections.  These arguments are: 1) that the anti-BAG3 antibody induces the expression of PD-1 on the surface of tumor cells (Page 2) and 2) that the data generated in Example 4 and figure 4 of the Specification showed that administration of anti-BAG3 and anti-PD-1 antibodies synergistically reduced tumor volume.  This synergistic effect would be expected with other anti-PD-1 antibodies as detailed in Applicant’s response (Page 6).  
	The arguments filed 12/21/2021 fully overcome these rejection by clearly demonstrating that anti-BAG3 antibodies and anti-PD-1 antibodies do act with one another in a synergistic fashion that would not be obvious to one of ordinary skill in the art.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 3, 6-8 and 10-14 are allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JULIE WU/Supervisory Patent Examiner, Art Unit 1643